COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-09-00728-CV
Style:                      Peter Fazio, Shari Fazio, and Eric Fazio
                            v Cypress/GR Houston I, L. P.; Cypress/GR Houston, Inc.; and Cypress Equities, Inc.
                  *
Date motion filed :         February 28, 2013
Type of motion:             Motion to Withdrawal as Counsel.
Party filing motion:        Appellee
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Jane Bland
                   Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: March 5, 2013




November 7, 2008 Revision